STONE, O. J.
The security for costs in this case sufficiently identifies the decretal order appealed from, and the motion to dismiss the appeal must be overruled.
Is there error in the chancellor’s refusal to dissolve the injunction ? The motion is based on the alleged want of equity in the bill. The grounds relied on for maintaining the injunction are two-fold. First: That three justices of the peace, instead of one, presided in the trial'of unlawful detainer, and that for that reason the judgment rendered was void. If there be any thing in this objection, it was a mere error in the judgment, which could and would have been corrected, on motion, or on appeal. A void judgment may be disregarded, or may be set aside on motion. An erroneous judgment is corrected by appeal. Neither, standing alone, furnishes a subject for equitable cognizance.—Glass v. Glass, 76 Ala. 368; Boynton v. The State, 77 Ala. 29.
A second ground, on which the right to the injunction is rested, grows out of the alleged recovery in unlawful detainer. It is contended that the ruling in Robbins v. Battle-House Company, 74 Ala. 499, maintains the injunction granted in this case. In that case, Robbins claimed under a mere tenancy. As the contract of lease was drawn, he was a tenant at sufferance, of a large part of the tenement. That tenancy was subject to be put an end to at any time by the landlord, without any reason therefor. If the lease was reformed, as claimed in the bill, then the tenant was in for a term not yet expired. The action of unlawful detainer was still pending on appeal in the Circuit Court, and it was necessary to the defense of that suit that the lease should be reformed before the appeal cause was tried. On that ground alone we held the injunction was improperly dissolved.
In the present case, the bill nowhere avers that Bishop was the tenant of Murphree. It avers the contrary, by setting up that Bishop purchased from Murphree, received a conveyance, and went into possession under such conveyance. It complains that the lands purchased were, through mistake, misdescribed in the conveyance; and it seeks a reformation of the deed, so as to make it embrace the lands, of which he had received the possession under his purchase. If, instead of unlawful detainer, Murphree had brought ejectment, or the statutory real *406action, then a reformation of the deed would have been necessary to Bishop’s defense, for title would have been the issue in the cause. A bill setting forth such facts would have presented a proper case for an injunction. That is not this case. The bill avers that the suit and recovery were in unlawful detainer, and the injunction prayed and obtained was against the enforcement of that judgment. In such suit title can not be inquired into. A tenancy, or authorized possession, and its termination or forfeiture, are the conditions of its maintenance. Code of 1876, §§ 3697, 3704.
The deed from Murphree to Bishop, if corrected, could not aid the defense of the unlawful detainer suit; and the bill sets forth no equitable right to an injunction against the recovery complained of, or against its enforcement.—Vancleve v. Wilson, 73 Ala. 387. No other question is brought before us by this appeal.
The decree of the chancellor is reversed, and a decree here rendered, dissolving the injunction.
Reversed and rendered.